Case 7:20-cv-00208 Document 1 Filed on 08/04/20 in TXSD Page 1 of 7
Case 7:20-cv-00208 Document 1 Filed on 08/04/20 in TXSD Page 2 of 7
Case 7:20-cv-00208 Document 1 Filed on 08/04/20 in TXSD Page 3 of 7
Case 7:20-cv-00208 Document 1 Filed on 08/04/20 in TXSD Page 4 of 7
Case 7:20-cv-00208 Document 1 Filed on 08/04/20 in TXSD Page 5 of 7
Case 7:20-cv-00208 Document 1 Filed on 08/04/20 in TXSD Page 6 of 7
       Case 7:20-cv-00208 Document 1 Filed on 08/04/20 in TXSD Page 7 of 7




set forth in Paragraphs 6 through 23 of the Factual Basis in the foregoing Complaint For Forfeiture

In Rem are true and correct to the best of my knowledge and belief.
       Executed on August 4, 2020.


                                       �/£
                                      Matthew Shoemaker

                                      Special Agent

                                      Homeland Security Investigations




                                                 7
